Quillian, Presiding Judge.
The defendant appeals his conviction for escape. Held:
It is contended that the trial judge should have granted the defendant, who was acting pro se, a continuance because he had not had access to the prison law library and that it was also error not to give him additional time at the prison library.
There was testimony from which the trial judge was authorized to find that the defendant was permitted to use the law library on two occasions and on each occasion failed to diligently pursue the study of law but occupied himself with frivolous pastimes.
As held in Myron v. State, 248 Ga. 120, 121 (281 SE2d 600): “Although a defendant in a criminal proceeding has a right of self-representation ( Burney v. State, 244 Ga. 33 (2) (257 SE2d 543) (1979)), this does not carry with it the concomitant right to a legal education prior to trial.”
In Ford v. State, 164 Ga. App. 620 (298 SE2d 327) where it was alleged that counsel had not had sufficient time to prepare for trial, this court noted: “No showing having been made as to how additional time would have benefited appellant or how lack of more time harmed him, we find no abuse of discretion in the denial of the motion for continuance.”
Under the circumstances here we find no basis for reversal.

Judgment affirmed.


Sognier and Pope, JJ., concur.